DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al (WO 2016010003, cited here with identical US 20170165879) in view of Toida et al (US 20130251972), both cited in the previous Office Action, necessitated by Amendment.

Miyamoto teaches a polyimide precursor solution formed from pyromellitic dianhydride (PMDA),  2.2-bis(3,4- dicarboxyphenyl)hexafluoropropane dianhydride (6FDA) and 2,2'-bis(trifluoromethyl)-4,4'- diaminobiphenyl (TFMB) PMDA/6FDA ratio of 85/15 in N-methyl Pyrrolidone (see Table 3 at 0324, Examples 2 and 7-14) .

Miyamoto discloses the claimed silane compounds (see Claim 3).
Miyamoto fails to teach the claimed solvents.
Toida teaches a method of polyimide film preparation, which includes the following steps: 
A. Synthesis of polyimide precursor (i.e. polyamic acid) reacting tetracarboxylic acid dianhydride an diamine at 95-105% relative ratio (see 0045) in an organic solvent. Pyromellitic and 3,3'4,4'-benzophenone tetracarboxylic acid anhydrides (see 0043), 4,4'- diaminodiphenyl ether and 3,4'-diaminodiphenyl ether (see 0042) and such solvent as N,N-diethyl acetamide and N-methyl Pyrrolidone (see 0044) are listed as preferred components.

Note that Miyamoto and Toida teach the polyimide precursor used  for the same purposes, i.e. in the laminates with high adhesion to a substrate. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to interchangeably use N-methyl Pyrrolidone and  N,N-diethyl acetamide in Miyamoto’s composition, since it is  a known solvent based on its suitability for its intended use.


Toida  teaches the polyamic solution having 5-40 wt. % of solids is applied onto substrate at room temperature, undergoes a thermal imidization at 200-500C (see 0072).

Note that Toida does not teach humidity values of 40-80% during film preparation as recited in claims 2 and 3. Instead, the reference teaches 60% relative humidity during film testing (see 0073). However, it is well known that acceptable humidity level in an office is 40-60%. In other words, such relative humidity level does not require any special equipment and represents natural comfortable lab environment.

Miyamoto and Toida an does not teach dewetting ratio of claims 1-3.

The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Mere recitation of a newly discovered function or property, inherently possessed by things in prior art, does not cause claim language drawn to those things to be distinguishable over prior art.

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and Miyamoto’s films modified by  Toida, since they have the same structure and prepared at the same or analogous conditions.

Response to Arguments
2.	Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 

Applicant argues that Miyamoto fails to teach or suggest or DEPA and also fails to provide guidance for selecting DEAc or DEPA as claimed.
However, presently presented secondary reference Toida teaches DEAc.

Examiner suggests that unexpected results can be demonstrated in order to prove an advantage of using DEAc over traditionally used solvents (such as NMP, DMF or DMAc).
Note that rejection under 35 USC 103 over Toida, Nakayama and Miyamoto in view of Nakayama are withdrawn in view of claim amendments. 
Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765